Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Priority
3.    Applicant claims foreign priority under 35 USC 119a-d to Korean application filed on 11/07/2018 and 04/17/2019.
Information Disclosure Statement
4.    The information disclosure statement (IDS) submitted on 09/11/2019, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
5.    Applicant’s Oath was filed on 09/11/2019.

Drawings
6.    Applicant’s drawings filed on 09/11/2019 has been inspected and is in compliance with MPEP 608.01.
Specification
7.    Applicant’s specification filed on 09/11/2019 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
8.    NO objections warranted at initial time of filing for patent.

Remarks
9.	Examiner request Applicant review relevant prior art under the conclusion of this office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 1-4, 12-14, 17 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 20150318999 hereinafter Falk.

As per claim 1, Falk discloses:
An integrated circuit for a challenge-response physically unclonable function (PUF) (para 0034 “FIG. 1 schematically shows one embodiment of an apparatus 100 with a circuit unit 200 situated thereon. In this arrangement, the circuit unit 200 may be part of the apparatus 100. The apparatus 100 may have a plurality of circuit units, for example. The apparatus 100 is, for example, an embedded system. The circuit unit 200 has a physical unclonable function ( PUF) 20 implemented on the circuit unit 200.”), the integrated circuit comprising: 
a PUF block configured to output an internal response having n bits corresponding to a challenge that requests a response (para 0034 “This is a challenge/response PUF that delivers a response to a challenge or a request value. By way of example, the challenge/response PUF may be a ring oscillator PUF, a bistable ring PUF, a delay PUF, an arbiter PUF, or a butterfly PUF.” Para 0035 “By way of example, the challenge has a value range of 8 bits and is produced by a challenge generator 10. In this case, the challenge generator is capable of producing an identical challenge repeatedly and of producing a series of challenges. By way of example, each bit pattern of the 8-bit challenge may be generated (e.g., the 256 values from 00000000 to 11111111). Each challenge in the challenge series may be produced repeatedly. The response value that is produced when the PUF is queried with the challenge has a magnitude of 32 bits. By way of example, eight responses are ascertained and stored in a table for the associated challenge.”), 
para 0035 “By way of example, the challenge has a value range of 8 bits and is produced by a challenge generator 10. In this case, the challenge generator is capable of producing an identical challenge repeatedly and of producing a series of challenges. By way of example, each bit pattern of the 8-bit challenge may be generated (e.g., the 256 values from 00000000 to 11111111). Each challenge in the challenge series may be produced repeatedly. The response value that is produced when the PUF is queried with the challenge has a magnitude of 32 bits. By way of example, eight responses are ascertained and stored in a table for the associated challenge.”); and 
a response generator configured to calculate a Hamming weight of the internal response and output the response by comparing the Hamming weight with at least one reference (Para 0036 “ For each challenge value, the response categorizer 30, which is part of the apparatus 100, computes an averaged difference for the Hamming weights of the ascertained responses. This is done based on the following formula, for example: MDHW= 1/7*.SIGMA..sub.i=1 . . . 7HW(R.sub.0XORR.sub.i) Para 0037 “In this case, R0 represents the first ascertained response and is used as a reference value. For every further subsequent response R1 to R7, the Hamming weight HW is ascertained for the reference value R0 and summed. This is divided by seven on account of the seven summands.”).  
	
As per claim 2, Falk discloses:
para 0039 “The Hamming weights of the respective combinations of responses Ri, Rj are added with different indices in order to cover all combinations. Since there are n*(n-1)/2 combinations (e.g., 28 different combinations in this case), division is by 28.”).  

As per claim 3, Falk discloses:
The integrated circuit of claim 1, wherein the response generator is configured to output a first value when the Hamming weight is less than or equal to a first reference, which is less than n/2, and output a second value different from the first value when the Hamming weight is equal to or greater than a second reference that is greater than n/2 (para 0036-0040).  

As per claim 4, Falk discloses:
The integrated circuit of claim 3, wherein the response generator is configured to output the response independently from the internal response when the Hamming weight is between the first reference and the second reference (Fig. 1, elements 10 and 30, para 0036-0040).  
 
	As per claim 12, Falk discloses:
para 0034 “FIG. 1 schematically shows one embodiment of an apparatus 100 with a circuit unit 200 situated thereon. In this arrangement, the circuit unit 200 may be part of the apparatus 100. The apparatus 100 may have a plurality of circuit units, for example. The apparatus 100 is, for example, an embedded system. The circuit unit 200 has a physical unclonable function ( PUF) 20 implemented on the circuit unit 200.”), the integrated circuit comprising: 
a PUF block configured to output an internal response that has n bits and varies according to a challenge that requests a response  (para 0034 “This is a challenge/response PUF that delivers a response to a challenge or a request value. By way of example, the challenge/response PUF may be a ring oscillator PUF, a bistable ring PUF, a delay PUF, an arbiter PUF, or a butterfly PUF.” Para 0035 “By way of example, the challenge has a value range of 8 bits and is produced by a challenge generator 10. In this case, the challenge generator is capable of producing an identical challenge repeatedly and of producing a series of challenges. By way of example, each bit pattern of the 8-bit challenge may be generated (e.g., the 256 values from 00000000 to 11111111). Each challenge in the challenge series may be produced repeatedly. The response value that is produced when the PUF is queried with the challenge has a magnitude of 32 bits. By way of example, eight responses are ascertained and stored in a table for the associated challenge.”), 
where n is an integer greater than 1  (para 0035 “By way of example, the challenge has a value range of 8 bits and is produced by a challenge generator 
a response generator configured to output the response based on the internal response by counting a bit unit which has a particular value corresponding to at least one bit and comparing a result of the counting with at least one reference (Para 0036 “For each challenge value, the response categorizer 30, which is part of the apparatus 100, computes an averaged difference for the Hamming weights of the ascertained responses. This is done based on the following formula, for example: MDHW= 1/7*.SIGMA..sub.i=1 . . . 7HW(R.sub.0XORR.sub.i) Para 0037 “In this case, R0 represents the first ascertained response and is used as a reference value. For every further subsequent response R1 to R7, the Hamming weight HW is ascertained for the reference value R0 and summed. This is divided by seven on account of the seven summands.”).  

	As per claim 13, Falk discloses:
para 0039 “The Hamming weights of the respective combinations of responses Ri, Rj are added with different indices in order to cover all combinations. Since there are n*(n-1)/2 combinations (e.g., 28 different combinations in this case), division is by 28.”).  

	As per claim 14, Falk discloses:
The integrated circuit of claim 12, wherein the response generator is configured to output a first value when the result of the counting is less than or equal to a first reference that is less than a probabilistic expected value of the particular value and output a second value different from the first value when a Hamming weight is equal to or greater than a second reference that is greater than the probabilistic expected value (Fig. 1, elements 10 and 30, para 0036-0040).   

As per claim 15, Falk discloses:
The integrated circuit of claim 14, wherein the response generator is configured to independently output the response from the internal response when the result of the counting is between the first reference and the second reference (Fig. 1, elements 10 and 30, para 0036-0040). 

As per claim 17, Falk discloses:
The integrated circuit of claim 14, wherein the PUF block comprises n PUF source circuits each configured to generate a bit signal of a unique value that varies according to the internal challenge (para 0034 and 0035 “The apparatus 100 may have a plurality of circuit units, for example. The apparatus 100 is, for example, an embedded system. The circuit unit 200 has a physical unclonable function (PUF) 20 implemented on the circuit unit 200.”).  

As per claim 24, the implementation of the integrated circuit of claim 1 will execute the challenge-response authentication method of claim 24. The claim is analyzed with respect to claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 5, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Falk in view of U.S. Publication No. 20180091293 hereinafter Suresh.

As per claim 5, Falk discloses:
The integrated circuit of claim 1, further comprising 
wherein the PUF block is configured to output the internal response based on the internal challenge (Fig. 1, elements 20, para 0034 and 0035).  

	Falk does not disclose:
an internal challenge generator configured to generate an internal challenge from the challenge based on a non-linear function

	Suresh discloses:
an internal challenge generator configured to generate an internal challenge from the challenge based on a non-linear function (para 0018 “Accordingly, the PUF circuit may generate a set of responses to a corresponding set of challenges that is unique to the PUF circuit and may be used to authenticate the PUF circuit and/or an associated device. Furthermore, there may be a non-linear relationship between the challenge-response pairs of the PUF cells and/or PUF circuit.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the integrated circuit of Falk to include an internal challenge generator configured to generate an internal challenge from the challenge based on a non-linear function, as taught by Suresh.


As per claim 6, Falk in view of Suresh discloses:
The integrated circuit of claim 5, wherein the PUF block comprises: n PUF source circuits each configured to generate a bit signal of a unique value (Falk para 0034 and 0035 “The apparatus 100 may have a plurality of circuit units, for example. The apparatus 100 is, for example, an embedded system. The circuit unit 200 has a physical unclonable function (PUF) 20 implemented on the circuit unit 200.”).  
a non-inverting circuit configured to output n/2 bits of the internal response by performing a non-inverting function on n/2 bit signals from among n bit signals dependent on bit signals of the n PUF source circuits; and an inverting circuit configured to output other n/2 bits of the internal response by inverting other n/2 bit signals from among the n bit signals dependent on the bit signals of the PUF source circuits (Suresh para 0045 “FIG. 4 illustrates a circuit 400 to receive a 4-bit challenge bit string (e.g., challenge bits C[0], C[1], C[2], and C[3]) and generate the challenge signals for the PUF cell 300 (e.g., CH0, CH1, CH2, CH3, CH4, CH4 bar, CH5, CH5 bar, CH6, CH6 bar, CH7, and CH7 bar). The circuit 400 may generate four sets of one-hot challenge signals based on the four respective challenge bits. For example, the circuit 400 may include non-inverted paths 402a-d and inverted paths 404a-d. The non-inverted paths 402a-d may 

As per claim 16, the claim is analyzed with respect to claim 5.

12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Falk in view of U.S. Publication No. 20130093502 hereinafter Kim.

	As per claim 7, Falk discloses:
The integrated circuit of claim 1, wherein the PUF block (Fig. 1, para 0034-0040) 

Falk does not disclose:
a plurality of logic gates and is configured to generate the internal response based on threshold levels of the plurality of logic gates

	Kim discloses:
a plurality of logic gates and is configured to generate the internal response based on threshold levels of the plurality of logic gates (para 0024 “In certain embodiments, the PUF may include an SR latch, and the digital value generator may generate the digital value based on a logical level of at least one  para 0102 “A first inverter 510 may have a first logic threshold value. A second inverter 540 may have a second logic threshold value. A logic threshold value may refer to a voltage when an input voltage of an inverter is identical to an output voltage of the inverter. The logic threshold value may be measured using a voltage when an output terminal of an inverter currently being operated and an input terminal of the inverter are shorted.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the integrated circuit of Falk to include a plurality of logic gates and is configured to generate the internal response based on threshold levels of the plurality of logic gates, as taught by Kim.
The motivation would have been to generating an unclonable digital value that may be impervious to noise and environmental changes such as a change in an external temperature, and the like, and may be guaranteed to be time invariant (Kim paragraph 0007).

13.	Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Falk in view of U.S. Patent No. 6392588 hereinafter Levanon.

	As per claim 8, Falk discloses:

generate the internal response and to calculate the Hamming weight by counting the sequence (para 0034-0040)

	Falk does not disclose:
generate a pulse sequence by serializing the internal response and to calculate the Hamming weight by counting the pulse sequence  

	Levanon discloses:
generate a pulse sequence by serializing the internal response and to calculate the Hamming weight by counting the pulse sequence (Col. 10 Lines 44-54 “It should be noted that setting a.sub.0 =0.53836, a.sub.1 =0.46164 and .alpha.=0.5 is equivalent to adding a Hamming weight window only at the receiver side. It has been found by the inventor, that values of a slightly different from 0.5 yield smaller peak sidelobes. The weight W.sub.n now multiplies the signal of the n.sup.th subcarrier (within the sum in the above equation (3)). Identical frequency weighting according to the above equation (11) was added to all the pulses in the M MCPC complementary pulse train (M=5) exemplified in FIG. 12. FIG. 13 illustrates the resulted magnitude of the autocorrelation function.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the integrated circuit of Falk to include generate a pulse sequence by serializing the internal response 
The motivation would have been to detect multifrequency signal structure in responses.

As per claim 22, the claim is analyzed with respect to claim 8.

14.	Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Falk in view of Levanon, and further in view of U.S. Publication No. 20170324403 hereinafter Nicolai.

	As per claim 9, Falk in view of Levanon discloses:
The integrated circuit of claim 8, wherein the response generator (Fig. 1) 

Falk in view of Levanon does not disclose:
an asynchronous counter configured to count the pulse sequence

	Nicolai discloses:
an asynchronous counter configured to count the pulse sequence (para 0002 “The present disclosure generally relates to electronic circuits and, more particularly, to circuits or electronic functions usable in a circuit or electronic device. An example of application of the electronic circuits and functions of the present description is the forming of a random number generator. Another Para 0150 “Indeed, a counter, be it asynchronous or not, operates normally with a clock, called square, that is, having a duty cycle close to 50%. Now, in the case of the above-described generator, the duty cycle of the clock of the asynchronous counter, which corresponds to output 231 or 251 (or 233, 253), decreases at each period until the end of the oscillation, or on the contrary increases at each period until the end of the oscillation. Accordingly, one of the outputs stops at step 0 and the other stops at state 1. However, one can generally not know with certainty which of the outputs will stop at state 1 and which one will stop at state 0. On the counter side, flip-flops which require in their specifications a minimum duration of the clock in the high state (1) and a minimum duration of the clock signal in the low state (0), for example, arbitrarily 110 ps for the minimum duration in the high state and 87 ps for the minimum duration in the low state, are used. Accordingly, when the input flip-flop of the counter receives a clock having a very low or very high duty cycle, it may end up operating outside of the specifications and the pulse of the clock signal is then not taken into account.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the integrated circuit of Falk in view of Levanon to include an asynchronous counter configured to count the pulse sequence, as taught by Nicolai.
The motivation would have been to utilize asynchronous counter configured to count the pulse sequence that would improve logic electronic 

As per claim 23, the claim is analyzed with respect to claim 9.

15.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Falk, and further in view of U.S. Publication No. 20150012737 hereinafter Newell.

	As per claim 10, Falk discloses:
The integrated circuit of claim 1, further comprising a first interface circuit configured to output the internal response (Fig. 1, para 0034-0040)

	Falk does not disclose:
first interface circuit to outside of the integrated circuit, and the first interface circuit is configured to be disabled after an enrollment phase is completed

	  Newell discloses:
first interface circuit to outside of the integrated circuit (Fig. 3, element 64 para 0048), 
and the first interface circuit is configured to be disabled after an enrollment phase is completed (para 0058 “Thus, the Secure SoC FPGA can 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the integrated circuit of Falk to include first interface circuit to outside of the integrated circuit, and the first interface circuit is configured to be disabled after an enrollment phase is completed, as taught by Newell.
The motivation would have been to improve the security of the integrated circuit

As per claim 11, Falk discloses:
The integrated circuit of claim 1, further comprising a second interface circuit configured (Falk Fig. 1)

	Falk does not disclose:
second interface circuit configured to output the Hamming weight to outside of the integrated circuit, and the second interface circuit is configured to be disabled after an enrollment phase is completed 

	Newell discloses:
second interface circuit configured to output the Hamming weight to outside of the integrated circuit (para 0071 “At reference numeral 208, the 4K bit current state of the SRAM PUF after start-up 196 is encrypted using the ephemeral shared key and sent to the Secure SoC FPGA 52. It is expected that the current start-up value of the SRAM bits is similar to the start-up bits that were enrolled during the manufacturing time. The encrypted PUF data is sent to the secure SoC processor at reference numeral 210.” Para 0072 “At reference numeral 212, the Secure SoC FPGA 52 decrypts the current PUF data and compares it to a snapshot 214 taken during an enrollment process run when the circuit boards were first built. The number of matching bits (a.k.a., the complement of the Hamming distance) must fall within a certain window (e.g., 70-99%), proving the target processor 72 is the same exact chip as was enrolled, or else penalties are imposed at reference numeral 194.”)
and the second interface circuit is configured to be disabled after an enrollment phase is completed (para 0058 “Thus, the Secure SoC FPGA can determine with a high level of assurance that the target processor is the exact same physical chip from which the PUF data was originally captured and stored 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the integrated circuit of Falk to include second interface circuit configured to output the Hamming weight to outside of the integrated circuit, and the second interface circuit is configured to be disabled after an enrollment phase is completed, as taught by Newell.
The motivation would have been to improve the security of the integrated circuit.

	






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. 	U.S. Publication No. 20180006813 discloses on paragraph 0125 “PUF 110 may require a power-cycle, e.g., a power-down followed by a power-up to produce the noisy bit string again. The power-up signal may be regarded as a challenge. In device 100, PUF 110 produces the noisy bit string at least twice. Once during the enrollment-phase, PUF 110 produces a first noisy bit string. Later during the use-phase PUF 110 produces a second noisy bit string. The first and second noisy bit strings are sufficiently close to each other, e.g., the hamming weight of their difference is less than a threshold.”

B.	U.S. Publication No. 20160156476 discloses on paragraph 0008 “One aspect of embodiments of the inventive concepts is directed to a key enrollment method of a PUF circuit that includes receiving a first level key from the PUF cells, the first level key comprising a plurality of key values, each of the key values comprising a plurality of bits, performing bit encoding on the first level key using a bit coding table based on Hamming weights of the plurality of bits in the key values of the first level key to generate a second level key, storing first helper data associated with the second level key in a non-volatile memory, performing block encoding on the second level key using, an error correction code to generate a third level key, and storing second helper data associated with the third level key in the non-volatile memory.”

C. 	U.S. Publication No. 20150319000 discloses on paragraph 0022 “According to an embodiment, the derivation of the respective categorization information item involves the respective response with regard to a stability, an explicitness, a Hamming weight or a bias being allocated to the respective category stipulated by at least one prescribable threshold value. A stability of a response is ascertained by the evaluation of a single-bit or multi-bit response (e.g., one including one bit or a plurality of bits) when an identical challenge is applied to the PUF a plurality of times. There is provision for subdivision of stability categories, and a stability is assigned to the response associated with a challenge depending on the frequency of the bit pattern that arises.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GARY S GRACIA/           Primary Examiner, Art Unit 2491